 580DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalUnion of Operating Engineers, LocalUnion No. 428,AFL-CIO (Mercury Constructors,Inc.)and A sociated General Contractors ofArizonaandMichael Mack.Cases 28-CB-843 and28-CB-861February 13, 1975DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn September 18, 1974, Administrative Law JudgeMartin S. Bennett issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel and the Charging Parties filed briefs insupport of the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge forthe reasons set forth herein and to adopt hisrecommend Order.1.We agree with the Administrative Law Judgethat deferral of this dispute to arbitration proceduresunder the rule ofCollyer Insulated Wire,192 NLRB837 (1971), is not warranted. However, we do notrely for this conclusion on the Administrative LawJudge's statement "And the Board has recognizedand approved the refusal of an employee to defer toarbitration procedures established in a contract. See,e.g.,Jacobs Transfer Inc.,201NLRB 210 (1973)."Rather,we rely on the fact that Mack was asuperintendent and superintendents, as distinguishedfrom foremen, are expressly excluded from thebargaining unit in the collective-bargaining contract.Hence the arbitration procedures of that contract arenot applicable to the dispute involving Mack.'2.MichaelMack, vice president of MercuryConstructors, Inc., and a supervisor within themeaning of Section 8(b)(1)(B) of the Act, was incharge of Mercury's Pinetop Lakes project. He wasalso a member of Respondent. In October 1973,several other members of Respondent filed intraun-ion charges againstMack alleging that he hadviolated the Respondent's constitution, bylaws, andworking rules by: (1) causing a member of theiMember Jenkins, for reasons expressed in his dissents inCollyerInsulatedWire,192 NLRB 837(1971), andHouston Mailers Union No36(HoustonChroniclePublishingCo),199NLRB 804 (1972),finds thatdeferral of this dispute to arbitration is not warranted.216 NLRB No. 104Respondent to operate a backhoe without an oiler;(2) employing two men not referred by Respondentto the project; (3) employing an oiler not referred byRespondent; (4) assigning a nonreferred man to aservice truck; and (5) laying off an operatingengineer and assigning a laborer to the identicalequipment.Mack pleaded guilty to certain of theseallegedviolationsand was fined. Subsequently,Respondent refused to accept dues from him until hefirst paid the fine.Respondent contends that it did not violate Section8(b)(1)(B) by finingMack for violating its rulesbecause the conduct for which he was fined did notrelate directly to the negotiation of collective-bar-gaining agreements or to the adjustment of griev-ances.The Respondent argues that the SupremeCourt inFlorida Power & Light Co. v. LB. E. W., Local41, 417 U.S. 790 (1974), demonstrated a clear intentto halt the Board's interference with the right ofunions to discipline their supervisor-members forconduct, such as that allegedly involved in theinstant case, which is not related to the negotiation ofagreements or the adjustment of grievances. TheAdministrative Law Judge rejected this interpreta-tion ofFlorida Power & Lightand concluded thatRespondent had violated Section 8(b)(1)(B) of theAct by fining Mack and thereafter refusing to accepthis tender of union dues unless he first paid the fine.We agree with the Administrative Law Judge thatthese actions of the Respondent violated Section8(b)(1)(B) of the Act. In so finding, we need not gobeyond our decision inSanFrancisco-OaklandMailers' Union No. 18, ITU (Northwest Publications,Inc.),172 NLRB 2173 (1968),2 andTeamsters LocalNo.524,InternationalBrotherhood of Teamsters(Yakima County Beverage Co.),212NLRB 908(1974). For, as was the case inOakland Mailers'andYakima Beverage,the supervisor-member in theinstant case,Mack, was disciplined after he engagedinwhat amounted to his interpretation of thecollective-bargaining agreement. The imposition ofdiscipline under these circumstances violates Section8(b)(1)(B) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent Union, InternationalUnion of Operating Engineers, Local Union No. 428,AFL-CIO, Phoenix, Arizona, its officers, agents, and2We note thatinFlorida Power & Light Co v. I B E W, Local /41, supra,the SupremeCourtassumed without deciding that the Board'sOaklandMailers'decision fell within the purview of its test for determining an8(b)(I)(B) violation. INTL. UNION OF OPERATING ENGINEERS, LOCAL 428581representatives, shall take the action set forth in thesaid recommended Order.DECISIONSTATEMENT OF THE CASEMARTIN S.BENNETT,Administrative Law Judge: Thismatter was heard at Phoenix,Arizona,on July 9, 1974. Theamended consolidated complaint,issued June 11 andbased on a charge filedApril 3,in Case 28-CB-843, byAssociated General Contractors of Arizona,herein AGC,and upon another charge filed May 31,1974, in Case 28-CB-861,byMichaelMack,an individual,alleges thatRespondentUnion,InternationalUnion of OperatingEngineers,Local UnionNo. 428,AFL-CIO,has engagedin unfair labor practices within the meaning of Section8(b)(1)(B) of the Act. Briefs have been submitted by theparties.Upon the entire record in the case,and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSThe instant case involves alleged unfair labor practicesaffecting the operations of Mercury Constructors, Inc.,hereinMercury, an Arizona corporationmaintaining itsprincipalofficeand place of businessasa generalcontractor in the building and construction industry atPhoenix,Arizona.Mercury annually purchases buildingand construction materials and supplies valued in excess of$50,000 which are shipped to it directly from points outsidethe State of Arizona. I find that Mercury is an employerwithin the meaning of Section 2(2) and that its operationsaffect commerce within the meaning of Section 2(6) and (7)of the Act.IL THE LABORORGANIZATION INVOLVEDRespondent Union,InternationalUnion of OperatingEngineers, Local Union No. 428, AFL-CIO, is a labororganization within themeaning ofSection 2(5) of the Act.PresidentCharles Featherston,BusinessManager LarryDugan, Jr., andBusinessAgents Carl Lind and CharlesSlack, are agents of Respondent Union.III.THE UNFAIR LABOR PRACTICESA.Introduction;The IssueThere is but one issue herein. At the time material herein,Michael Mack, and I so find on ample evidence, was a vicepresident of Mercury in charge of its pipeline utilitiesdivision assigned to a so-called Pinetop project some 200miles east of Phoenix where Mercury was installing sewerlines and a treatment plant. According to RespondentUnion, Mack was merely a foreman on the job.On October 15, 1973, four members of RespondentUnion preferred five charges against Mack, a member ofRespondent Union, alleging five violations of Respond-ent's bylaws, working rules, and constitution, viz, (1) hecaused a member to operate a backhoe without an oiler;(2)he employed two men not referred by RespondentUnion to the project; (3) he employed an oiler not referredby Respondent Union; (4) he assigned a nonreferred manto a service truck; and (5) he laid off an operating engineeronWednesday, October 3, and on Friday, October 5,assigned a laborer to the identical piece of equipment.On or about February 25, 1974, Mack was found guiltyof violating certain of the foregoing, having pleaded guiltythereto, and a finewas assessed against him.RespondentUnion has since refused to accept dues from Mack until hepays the aforesaid fine. Respondent Union,in essence,concedes the facts, but relieson its claimthat he was aforeman and subject to restrictivelanguage inthe contract.As set forth below, certain mitigating testimony waspresented herein by Mack as to the merits of the violations.As found, he was more than a foreman. The GeneralCounsel and the Charging Party further argue that even ifhe was a foreman the contractlanguage isnot specificenough to constitute a clear and unmistakable waiver bythe Employer of its right to keep its supervisory personnelfree from union pressure. The record amply demonstrates,and I so find, that Mack represents Respondent in theadjustment of grievances. Indeed, there is testimony fromBusinessRepresentativeCarlLind that he specificallycontacted and met with Mack in this precise area.Respondent Union alsourges as adefense the arbitrationclause of the contract, although Charging PartyMackexpressly claimed herein that he wished to have his caseresolved by the Board and was unwilling to submit it toprivate arbitration. A representative of Respondent Uniontestifiedherein that it was willing to waive any timeschedule in the contract as to the filing of grievancesthereunder, it appearing that the time schedule provided inthe contract had not been met.B.Sequenceof EventsMack was first employed by Mercury in 1969 as anestimatorand job supervisor. He left the employ ofMercury in 1972 to take a position with another firm as jobsuperintendent,atwhich time he joined RespondentUnion. Late in 1972, he negotiated with President FredMoore of Mercury concerning his reemployment byMercury. They agreed as to his return; that he would besalaried rather than hourly paid; and that he would receivepaid side privileges including leave, bonuses, profit sharing,paid vacations, and the use of a company vehicle, ascontrasted with others on the job.During theirnegotiationsMack also informed Moorethat he opted for the benefits under Respondent Union'shealth and welfare plan, rather than that of Mercury,because he deemed the plan to be superior to that ofMercury;Moore agreed to make such payments toRespondent Union in behalf of Mack and duly did so.The foremen of Mercury are hourly paid; they do notreceivepaid vacations, sick leave, paid holidays, orbonuses. They do not participate in profit sharing or paidhealth and welfare fund contributions. Nor, unlike Mack,do they receiveexpensesfor family visits to the jobsite.The recorddisclosesthat after Mack was made executivevice president of the Employer, a letter to this effect was 582DECISIONSOF NATIONALLABOR RELATIONS BOARDsent on February 13, 1973, to the Arizona Registrar ofContracts.Construction started at Pinetop prior to the amval ofMack at the -project and it was supervised by one,Argibright, a project manager trainee. Upon his amval latein June, as Mack testified, he assumed control of theproject and reported directly to President Moore. He wasthereuntilNovember when there was a temporaryshutdown because of weather, but Argibright left theproject in September prior to the departure of Mack.During the time while both were there, Argibright reporteddirectly to Mack as did a laborer foreman and a carpenterforeman. The total complement varied from 20 to 30 innumber including one or moreteamsters.The record discloses that pnor to Mack's trial by theUnion, the latter was on notice that he was job supenn-tendent,BusinessRepresentativeLind admitting thatPresident Moore so advised him. Lind's alleged prior beliefthat Argibright was the topmanagementrepresentative onthe project is controverted by the fact that it was not so.Stated otherwise, the Union acted at its own peril in thisarea.Respondent Union relies on the following language inthe contract in effect at the time material herein.2625.1-Each individual Contractor (including primeor subcontractor) performing work on a job or projectwill be required to employ an Operating Engineer CraftForeman where the individual Contractor is using five(5), but no more than twenty (20), pieces of equipment(excluding Pumps and Compressors) under the jurisdic-tion of the Operating Engineers, on the job or project.A second non-operating Foreman is required where theContractor is using twenty (20), but no more than forty(40),piecesof equipment (excluding Pumps andCompressors) under the jurisdiction of the OperatingEngineers, on the job or project. Such Craft Foremanwill not be permitted to operate equipment, except inemergency or the temporary absence of the regularoperator.Any employee designated to supervise otherOperatingEngineersunder this paragraph, shall beclassified as an Operating Engineer Craft Foreman,and shall receive Foreman's rate of pay.2625.3-A Contractor shall have the right to select hisown Foreman, subject to the dispatching rules ofArticle 10 hereof, and the Union shall in no wayinterfere with the Foreman in the performance of hisduties, as instructed by his employer, except as thesame may be in direct violation of this Agreement.duties. SeeTeamsters Local 524 (Yakima County BeverageCompany),212 NLRB 908 (1974).A more direct approach to the foregoing claim is thatMack was much more than a foreman. Assuming that thecontract language constituted a clear and unmistakablewaiver by the Employer of the right to keep its foremenfree from union discipline, and I have reservations on this,itcontains no waiver with respect to anyone at theexecutive vice president level who had authority to and didadjust grievances.Moreover, as noted, pnor to Mack's trial, RespondentUnion was put on specific notice as to his exact status. Andsuperintendents, as distinguished from foremen, are ex-pressly excluded from the bargaining unit in Section 1001.1of the contract. The fact that Mack opted for fringecoverage under the Union's plan rather than the Employ-er'sdoes not alter this. Indeed, it would logically followthat the Union, in effect, waived the contract language inthis limited area.' And the Board has recognized andapproved the refusal of an employee to defer to arbitrationprocedures established in a contract. See,e.g.,JacobsTransfer Inc.,201NLRB 210 (1973). Deferral under therule ofCollyer InsulatedWire,192 NLRB 837 (1971), istherefore not warranted. Cf.N. L. R. B. v. Railway Clerks[Yellow Cab Co.],498 F.2d 1105 (C.A. 5, 1974).Respondent Union has relied on the decision inFloridaPower and Light Company v. N. L. R. B.,487 F.2d 1143(C.A.D.C., 1973). As I read that decision, it turns upon theright of a labor organization to discipline foremen forperforming struck work behind a picket line. That is notthe case here. Indeed, the dissent expressly so noted. I findthat by fining Michael Mack and thereafter refusing toaccept his union dues Respondent Union has engaged inunfair labor practices within the meaning of Section8(b)(1)(B) of the Act.IV.THE REMEDYHaving found that Respondent Union has engaged inunfair labor practices within the meaning of Section8(b)(1)(B) of the Act, I shall recommend that it cease anddesisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. Having foundthatRespondent Union has unlawfully fined MichaelMack and thereafter refused to accept his dues, it will berecommended that it be ordered to rescind such action andaccept his dues retroactively and prospectively. It will alsobe recommended that Respondent Union expunge from itsrecords all references to its unlawful actions.C.Concluding FindingsThe General Counsel and the Charging Party claim thatthe contract does not contain a clear and unmistakablewaiver by the employer of its right to keep foremen freefrom union restraint and coercion. They urge a finding of aviolation on the basis that Respondent Union's conductconstitutedrestraintand coercion rather thanmereinterference with the performance by the foreman of hisCONCLUSIONS OF LAW1.Mercury Constructors, Inc., is an employer withinthe meaning of Section2(2) of the Act.2.InternationalUnion of Operating Engineers, LocalUnion No. 428, AFL-CIO, is a labororganization withinthe meaning of Section2(5) of the Act.3.Respondent Union hasengaged inunfair laborpractices within the meaning of Section 8(b)(1)(B) of theThe fact that dispatch slips from the Union described Mack as ahe did not request Mack as a foreman and the slips are therefore hearsay asforeman makes no difference President Moore claimed,and I so find,thatto Mack's true status and his actual functions in behalf of Mercury INTL. UNION OF OPERATING ENGINEERS, LOCAL 428Act byfiningMichael Mack and thereafter refusing toaccept his dues.4.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and(7) of the Act.Upon the foregoing findings offact,conclusions of law,and the entire record,and pursuant to section 10(c) of theAct, I hereby issue the following recommended:ORDER2RespondentUnion,InternationalUnion of OperatingEngineers,LocalUnion No. 428, AFL-CIO, Phoenix,Arizona,its officers,agents, and representatives,shall:1.Cease and desist from restraining or coercingMercury Constructors,Inc., in the selection of representa-tives for the purposes of collective bargaining or theadjustment of grievances.2.Take the following affirmative action which isdeemed necessary to effectuate the policiesof the Act:(a)Rescind the action which it took against MichaelMack which resulted in fines against him,expunge from itsrecords all references thereto,and accept his dues as timelytendered,including those previously refused.(b)' Post at its offices and union hall and the PinetopProject,Mercury willing, copies of the attached noticemarked"Appendix."3Copies of said notice,on formsprovided by the Regional Director for Region 28, afterbeing duly signed by Respondent Local 428,shallbeposted by said Respondent immediately upon receiptthereof and be maintainedby it for 60consecutive daysthereafter,in conspicuous places, including all placeswhere notices to members are customarily posted. Reason-able steps shall be taken by said Respondent to insure that583said notices are not altered,defaced, or covered by anyother material.(c)Notify theRegionalDirectorforRegion 28, inwriting,within 20 days from the date ofthisDecision, whatsteps Respondent has takento comply herewith.2 In the event no exceptions are filed asprovided bySec. 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby the Boardand becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.3 In the event that the Board'sOrder is enforcedby a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the National LaborRelations Board" shall read "Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce Mercury Construc-tors, Inc., in the selection of its representatives for thepurposes of collective bargaining or the adjustment ofgrievances.WE WILL rescind the fines we have levied againstMichael Mack, expunge from our records all referencesthereto,and accept his dues as timely tendered,including those previously tendered and refused.INTERNATIONAL UNION OFOPERATINGENGINEERS,LOCAL UNION No. 428,AFL-CIO